Citation Nr: 0429001	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  98-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for hypertension, to 
include as due to nicotine dependence.

3.  Entitlement to service connection for residuals of a left 
cerebrovascular infarction (CVI), to include as due to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.  He served in the Army National Guard from 
February 1981 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The veteran subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
July 2000.  A transcript of that hearing is associated with 
the claims folder.  In December 2000, the Board remanded this 
case for additional development.

The veteran was previously represented by James Stanley, Jr., 
Attorney at Law.  By letter dated in October 2001, the RO 
advised the veteran that Mr. Stanley was no longer authorized 
to represent claimants before VA and that he had been removed 
as the veteran's representative.  In January 2002, the 
veteran submitted VA Form 22a, Appointment of Individual as 
Claimant's Representative, appointing a private attorney as 
his representative.  Thereafter, in April 2003, the veteran 
submitted a VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, appointing 
Disabled American Veterans (DAV).  An appropriate designation 
of a new representative will automatically revoke any prior 
designation of representation.  See 38 C.F.R. § 20.607 
(2003).  

In May 2004, the RO received correspondence from the private 
attorney regarding the veteran's claim.  A Report of Contact 
dated in July 2004 indicates that the veteran was contacted 
regarding representation.  He reported that he had a private 
attorney and DAV, but was using DAV as far as his remand was 
concerned.  

In January 2004, the RO advised the veteran that it was 
considering his claims for stroke and hypertension on a 
direct basis, not secondary to nicotine dependence, and that 
his claims for service connection due to nicotine dependence 
were currently on appeal.  Rather than adjudicate the direct 
and secondary claims separately, the Board has rephrased the 
issues on the title page to encompass all theories of 
entitlement.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000) (once a veteran has properly made out a well-grounded 
claim for a current disability as a result of a specific in-
service occurrence or aggravation of a disease or injury, 
VA's duty to assist attaches to the investigation of all 
possible in-service causes of that current disability, 
including those unknown to the veteran).  

The veteran is not prejudiced by such recharacterization 
because he has been advised of the evidence necessary to 
establish entitlement to service connection on a direct basis 
and the RO has essentially adjudicated his claims on this 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
example, the August 1998 rating decision and October 1998 
statement of the case (SOC) indicated that as the veteran was 
not on active duty at the time of his cerebrovascular 
accident (CVA) and when hypertension was established, that 
direct service connection was not for consideration.  The 
November 2003 supplemental statement of the case (SSOC) 
essentially found that additional medical evidence did not 
establish that hypertension started in the military or that 
the veteran's stroke is directly linked to military service.  

The Board notes that additional evidence was received 
subsequent to the April 2004 SSOC, which indicated that the 
RO was awaiting information from the National Guard and would 
adjudicate the veteran's claim on a direct basis.  Evidence 
received includes information regarding the veteran's 
National Guard service (points summary) and the nature of his 
full-time employment with the National Guard.  While 
pertinent, it essentially elaborates on information already 
contained in the record.  For example, at the July 2000 
videoconference hearing, the veteran indicated that he worked 
full-time with the National Guard as a civilian employee and 
that he also went to weekend drills and summer camps with 
another unit.  Further, the May 2004 rating decision that 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU) indicated that upon review 
of additional information received from the Adjutant 
General's office, there was still no evidence that would 
establish service connection for hypertension and CVI.  
Therefore, a remand for initial consideration and issuance of 
an additional SSOC is not required.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

In the August 2004 informal hearing presentation, the 
veteran's representative included the additional issue of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to nicotine dependence.  He 
argued that shortly after the issue was denied, the veteran 
submitted a statement that continued to claim the pulmonary 
problems were due to nicotine dependence and that the 
veteran's statements indicate a desire to pursue the issue 
beyond denial and must be accepted as a notice of 
disagreement.  He further indicates that this issue should be 
remanded pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) (when there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a SOC, and the RO's failure to issue 
a SOC is a procedural defect requiring remand).  

In October 2001, the RO denied service connection for COPD.  
The Board has reviewed the claims folder and is unable to 
identify any written communication from the claimant or his 
representative expressing dissatisfaction or disagreement 
with this decision and a desire to contest the results within 
one year of the October 30, 2001 notification letter.  As 
such, the Board declines to remand this issue pursuant to 
Manlincon, supra.  See 38 C.F.R. §§ 20.201, 20.302(a) (2003).  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran's hypertension resulted from tobacco use 
during service or that he developed nicotine dependence 
during service and that any current disability is related to 
such nicotine dependence.  Service medical records for the 
veteran's first period of service are negative for any 
diagnosed hypertension and hypertension was not diagnosed 
within one year following discharge from this period of 
active service.  

3.  The preponderance of the evidence is against a finding 
that the veteran's residuals of a left CVI resulted from 
tobacco use during service or that he developed nicotine 
dependence during service and that any current disability is 
related to such nicotine dependence.  The medical evidence 
does not show that the residuals of a left CVI are 
etiologically related to the veteran's first period of 
service.  

4.  The veteran suffered a stroke on November 3, 1996 and was 
also diagnosed with hypertension.  At this time, the veteran 
was a full-time civilian employee of the National Guard and a 
member of a National Guard unit; however, he was not on 
active duty, a period of active duty for training (ACDUTRA), 
or inactive duty for training (INACDUTRA).


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Hypertension is not the result of tobacco use during 
service or secondary to service-incurred nicotine dependence; 
was not incurred or aggravated during a period of active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2003).

3.  Residuals of a left CVI are not the result of tobacco use 
during service or secondary to service-incurred nicotine 
dependence; and were not incurred or aggravated during a 
period of active military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in May 1998, the veteran was advised that he 
needed to submit medical evidence that his tobacco use in 
service resulted in his claimed disabilities or, that he 
acquired nicotine dependence in service resulting in 
continued tobacco use and causing his present disabilities.  

By letters dated in December 2000 and September 2001, the 
veteran was advised of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  He was advised of the 
evidence necessary to substantiate his claim for service 
connection for nicotine dependence and for service connection 
for hypertension and residuals of a left CVI secondary to 
nicotine dependence.  He was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
support his claims, but that he must provide enough 
information about the records so that VA could request them.  
He was requested to identify relevant records and provide 
authorizations for release of information.  He was further 
requested to tell VA about any additional information or 
evidence that he wanted it to try and obtain.  By letter 
dated in January 2004, the veteran was further advised of the 
evidence necessary to establish entitlement to service-
connected benefits.

The October 1998 SOC, the February 1999 SSOC, the October 
2003 SSOC, the November 2003 SSOC, and the April 2004 SSOC 
collectively notified the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  The October 2003, the November 2003, and April 2004 
SSOC's also specifically set forth the regulations pertaining 
to VA's duty to assist.

The claims folder currently contains the veteran's service 
medical records, information from the National Guard, and 
private medical records from Dr. T.W., Dr. P.W. at the Betton 
Clinic, St. Vincent Hospital, and Baptist Rehabilitation 
Institute.  In the August 2004 informal hearing presentation, 
the veteran's representative contends that the request for 
records from Baptist Health Medical 


Center was inadequate as the veteran indicated treatment in 
November 1996 and the RO requested records for November 1, 
1996 only.  On review, the RO requested evidence for November 
1, 1996 and response received from Baptist indicates that 
there was no November 1, 1996 date of service.  
Notwithstanding, the veteran submitted the medical records 
from this facility pertaining to his treatment in November 
1996 and therefore, a remand for further development with 
regard to these records is not required.  

The veteran reported that he receives disability benefits 
from the Social Security Administration (SSA).  The RO 
requested these records; however, response received from SSA 
in August 2002 indicates that these records could not be 
located.

In keeping with the duty to assist, the veteran was afforded 
VA examinations in August, September, November, and December 
2002.  In the August 2004 informal hearing presentation, the 
veteran's representative contends that the November 2002 VA 
mental disorders examination was inadequate.  Specifically, 
that the examiner failed to elicit the details of the 
veteran's smoking history.  On review, the examiner reviewed 
the veteran's claims folder and recorded the information 
obtained based on the interview with the veteran.  Further, 
the examination was responsive to the information needed 
(i.e. did the veteran acquire nicotine dependence during his 
period of active service).  Consequently, the Board finds the 
November 2002 VA examination to be adequate and declines to 
remand the case for further examination.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

On examination for enlistment in July 1973, the veteran's 
lungs and chest, heart, vascular system, and neurologic 
system were determined to be normal on clinical evaluation.  
Blood pressure was recorded as 112/80.  On examination for 
separation in February 1976, the veteran denied having high 
or low blood pressure.  His lungs and chest, heart, vascular 
system, and neurologic system were reported as normal.  Blood 
pressure was 122/68.  There was no evidence of complaints or 
treatment for tobacco use or nicotine dependence.  

The veteran underwent periodic physicals in connection with 
his National Guard service in January 1981, June 1985, July 
1989, July 1993, and June 1995.  On the clinical evaluations, 
his lungs and chest, heart, vascular system, and neurologic 
system were reported as normal.  Blood pressure was recorded 
as 112/82, 128/82, 120/70, 144/86, and 150/94 respectively.  
The July 1989 examination report documents tobacco abuse for 
years.  EKG and ECG were reported as normal.  The July 1993 
examination report documents cigarette use (11/2 packs per day 
for 25 years).  The examiner recommended that the veteran 
quit smoking.  In July 1993, the veteran also underwent a 
U.S. Army Health Risk Appraisal Profile.  His blood pressure 
was noted to be mildly high at 144/86.  The appraisal 
indicates that the veteran could improve his risk profile 
with regard to heart attack, lung cancer, and stroke by not 
smoking and reducing blood pressure.  The June 1995 
examination report also documents cigarette use (11/2 packs per 
day for 20 years) and recommends that the veteran quit 
smoking.  

Medical records from St. Vincent Medical Center indicate the 
veteran was admitted to the hospital on November 3, 1996.  
The veteran woke in the morning with aphasia and a right 
hemiparesis.  Blood pressure in the emergency room on 
admission was 189/121.  He underwent various consultations 
during his hospitalization and was discharged on November 6, 
1996 with diagnoses of ischemic stroke in the left cerebral 
hemisphere and essential hypertension.  He was subsequently 
transferred to Baptist Rehabilitation Institute.  

In 1997, the veteran was discharged from the National Guard 
as medically unfit for retention standards.  

The veteran underwent a VA examination in September 1997.  
Impression was left cerebral infarction with residual 
deficit.  

At the RO hearings in May and December 1998, the veteran 
reported that he started smoking during service and that he 
continued to smoke after service.  By the time he left active 
duty, he felt like he was "hooked."  He stopped smoking 
about a year ago.  

A November 1998 statement from Dr. T.W. indicates that "[a]s 
a clear and sole cause of his stroke, I am unwilling to 
suggest that cigarettes played that large a role."  He 
further indicated that there was a combination of events, but 
that "cigarette use certainly was a participant in the 
conditions that ultimately resulted in cerebrovascular 
accident."  

At the July 2000 videoconference hearing, the veteran 
testified that he did not smoke before service and that he 
began smoking during his first period of active service.  He 
reported that cigarettes were placed in his "C" rations 
during his first period of active service.  Cigarettes were 
not provided to him by the National Guard.  He indicated that 
he eventually smoked about a pack per day while in Germany 
and when he got out of the service he smoked 11/2 to 2 packs 
per day.  He was diagnosed with high blood pressure after his 
stroke.  He worked full-time for the National Guard as a 
civilian employee.  At one point, the veteran indicated that 
he was not able to stop smoking on his own when he got out, 
but later indicated that he gave up smoking one time for a 
period of six months.  He testified that after active duty he 
started noticing problems associated with smoking (cough, 
shortness of breath) and that he had problems passing his 
physical fitness test for the Guards.  He quit smoking on the 
advise of his doctors following his stroke.  He stopped 
"dead" without any professional intervention.  

A January 2001 statement from the Betton Clinic indicates 
that the veteran's hypertension was aggravated by his 
nicotine use.

The veteran underwent a private psychological evaluation in 
May 2001.  The veteran reported that he started smoking while 
in the military and increased his smoking to about two packs 
per day until he quit about three years ago.  The examiner 
indicated that while the cigarette addiction appeared to have 
been, based on the veteran's account, a participating factor 
to the stroke, it couldn't be definitively determined as to 
whether or not being in the military caused him to start 
smoking.  

In statements received in October and November 2001, the 
veteran reported that he began smoking while in the Army and 
became addicted, not realizing the dangers of cigarette 
smoking.  

A November 2001 statement from Dr. P.W. indicates that the 
veteran has hypertension, emphysema due to smoking tobacco, 
history of stroke, and hypercholesterolemia.  He further 
states that the veteran is disabled from emphysema and it is 
most likely from tobacco smoking during his active service 
years.  

The veteran underwent a VA general medical examination in 
August 2002.  Final diagnoses included essential 
hypertension.  

The veteran underwent a VA neurological examination in 
September 2002.  Risk factors for stroke were noted to 
include hypertension and cigarette smoking.  Diagnosis was 
"[l]eft subcortical cerebral infarction in November 1996 
with residual mild nonfluent transcortical aphasia, mild-to-
moderate distal right upper extremity weakness, and mild 
distal right lower extremity weakness."  

The veteran underwent a VA mental disorders examination in 
November 2002.  His claims folder was reviewed prior to 
examination.  The veteran reported that he quit smoking about 
five years ago.  He began smoking in the military because 
cigarettes were included in his C-ration pack.  While in the 
military, he quickly got to the point where he was smoking 
about a pack per day.  After service, he was in the National 
Guard and his smoking increased to 2 to 21/2 packs per day.  He 
said that the first time he quit smoking was about five years 
ago when he had his CVA.  He reported that he had not tried 
to quit before and had never been told to quit.  When his 
doctor told him to quit, he did.  

On mental status examination, the veteran was fully 
cooperative and gave no reason to doubt the information 
provided.  Axis I psychiatric diagnosis was "[n]icotine 
dependence not found."  The examiner indicated that he did 
not find sufficient symptoms reported by the veteran to 
warrant the diagnosis of nicotine dependence.  

The veteran underwent a VA heart examination in November 
2002.  Diagnosis was essential hypertension.  The examiner 
stated that the veteran's hypertension is not due to nicotine 
dependence and that he does not have heart disease.  

The veteran underwent a VA neurological examination in 
December 2002, to determine if the left CVA was possibly 
related to nicotine dependence.  Impression was that the 
veteran has residuals of left hemisphere stroke, which most 
likely was small vessel and probably involved the internal 
capsule or pontine area.  The examiner indicated that the 
veteran certainly has risk factors of hypertension and 
nicotine use.  

An October 2003 statement from Dr. P.W. indicates that the 
veteran has residual effects of smoking and that his 
emphysema, hypertension and stroke are all related to his 
previous smoking history.  

Analysis

The veteran contends that he is entitled to service 
connection for nicotine dependence and that as a result of 
his nicotine dependence, he developed hypertension and 
suffered a stroke.  He also contends that he suffered a 
stroke while a member of the National Guard.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002) (emphasis added); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease (including 
hypertension), that are manifest to a compensable degree 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309 (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2002).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2002).

Legislation enacted in 1998 prohibits service connection for 
a disability first manifested after service (or after an 
applicable presumptive period) on the basis that it resulted 
from disease or injury attributable to the use of tobacco 
products by a veteran during service.  See 38 U.S.C.A. § 1103 
(West 2002).  This statute only applies to claims filed after 
June 9, 1998.  The veteran's claims for service connection 
based on tobacco use were filed prior to that date and 
therefore, will be considered under the law that existed 
prior to June 9, 1998, as it is more favorable to the 
veteran.

Under the legal authority in effect prior to June 9, 1998, 
service connection could be granted for disease resulting 
from tobacco use in the line of duty during active service.  
See VAOPGCPREC 2-93.  At the same time, however, it should be 
noted that service connection could not be established on 
this basis unless the evidence of record demonstrated that 
the disease for which the claim was made resulted from the 
veteran's tobacco use during service.  Such a determination 
should take into consideration the possible effect of smoking 
before or after military service.  Id.  

VA's Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See VAOPGCPREC 19-97.  Whether service connection 
for disability or death attributable to tobacco use 
subsequent to military service should be established on the 
basis that such tobacco use resulted from nicotine dependence 
arising in service, and therefore is secondarily service-
connected pursuant to 38 C.F.R. § 3.310(a), depends upon the 
following questions: (1) whether the veteran acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered a proximate cause of disability 
or death resulting from the use of tobacco products by the 
claimant.  If each of these two questions is answered in the 
affirmative, service connection may be established on a 
secondary basis.  Id.  

With regard to the first question, the determination of 
whether the veteran is dependent on nicotine is a medical 
issue.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV), the criteria for diagnosing 
substance abuse are generally to be applied in diagnosing 
nicotine dependence.  Id.  
 
Service medical records for the veteran's first period of 
service are negative for any evidence of treatment or 
diagnosis of nicotine dependence.  Various periodic physical 
examinations for the National Guard indicate that the veteran 
is a smoker and that it was recommended that he quit smoking.  

The veteran testified that he began smoking during his first 
period of service and that he continued to smoke after 
discharge and while a member of the National Guard.  The 
Board considers the veteran's statements regarding his 
smoking history credible.  Although he is clearly competent 
to testify as to the details of his smoking history, he is 
not competent to diagnose himself as "hooked" on cigarettes 
or nicotine dependent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (lay persons are not competent to offer 
medical opinions).  

The Board acknowledges that various private medical reports 
of record loosely refer to nicotine addiction and/or 
dependence.  Notwithstanding, the record does not contain any 
competent medical evidence indicating that nicotine 
dependence occurred coincident with the veteran's active 
military service.  On review, the Board finds the November 
2002 VA mental disorders examination highly probative.  The 
examiner had the opportunity to review the claims folder and 
to interview the veteran.  The examiner concluded that the 
veteran was not nicotine dependent.  Consequently, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application and 
service connection for nicotine dependence must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002).

As noted above, the Board has determined that service 
connection is not warranted for nicotine dependence.  Absent 
the necessary predicate for secondary service connection-a 
grant of service connection for the primary disability-the 
claims for service connection for hypertension and residuals 
of a left CVI as secondary to nicotine dependence must also 
be denied.  See VAOPGCPREC 19-97; Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board acknowledges that the record contains medical 
statements suggesting a relationship between the veteran's 
tobacco use and his currently diagnosed hypertension and 
residuals of CVI.  Service connection, however, is not 
warranted as the record does not contain any competent 
medical evidence indicating that the veteran's hypertension 
and residuals of a left CVI are related to the veteran's 
active duty tobacco use as opposed to his post-service 
tobacco use.  See VAOPCGPREC 2-93.  The veteran smoked for 
approximately 25 years (1973-1998).  During this time period, 
he had three years of active duty in his initial period of 
service and then various periods of ACDUTRA and INACDUTRA 
while a member of the National Guard.  The Board acknowledges 
the November 2001 statement from Dr. P.W., which indicates 
that emphysema is due to smoking during active service.  
However, the statement did not indicate that the veteran's 
hypertension and residuals of a stroke were due to tobacco 
use during active service.  

On review of service medical records, there is no evidence of 
hypertension during the veteran's first period of service or 
within one year following discharge.  Similarly, there is no 
evidence of neurological problems during the veteran's first 
period of service.  The record does not contain any competent 
medical evidence that hypertension and/or residuals of a left 
CVI are etiologically related to the veteran's initial period 
of service.  

The veteran clearly suffered a stroke on November 3, 1996 and 
was also diagnosed with hypertension.  The Board does not 
dispute that he was a member of the National Guard at this 
time.  Notwithstanding, in order to grant service connection 
for hypertension based on his National Guard service, the 
disease must have been incurred during active duty or a 
period of ACDUTRA.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).  The Board acknowledges that borderline blood 
pressure readings were recorded on various National Guard 
physical examinations.  However, there is no indication that 
the veteran was diagnosed with hypertension while on active 
duty or a period of ACDUTRA.  Further, under the 
circumstances of this case, the veteran is not entitled to 
presumptive service connection for hypertension based on his 
National Guard service.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).  

In order to grant service connection for the residuals of a 
left CVI based on his National Guard service, the stroke must 
have occurred while he was on active duty or in a period of 
ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).  Information contained in the claims folder 
indicates that he was a civilian employee of the National 
Guard at the time of his stroke.  He was also a member of the 
National Guard, but according to the points summary, was not 
on active duty or in a period of ACDUTRA or INACDUTRA.  

The Board has reviewed all evidence of record and theories of 
entitlement to service connection.  The preponderance of the 
evidence is against the claims for service connection for 
hypertension and residuals of a CVI and as such, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, the claims for service 
connection are denied.  


ORDER

Service connection for nicotine dependence is denied.  

Service connection for hypertension, to include as due to 
nicotine dependence, is denied.

Service connection for residuals of a left CVI, to include as 
due to nicotine dependence, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



